DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, 10, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamoto (WO 2016158143 A1).  For ease of discussion, all citations below refer to translation included herewith.
Regarding claim 1, Kawamoto discloses an intradermal needle (page 2, 3rd paragraph from bottom: “drug injection device 1 for intradermal injection”), comprising a tubular needle 5 having a  needle tip configured to puncture a living body, a needle hub 15 supporting the tubular needle and possessing a central axis through the needle hub (fig. 2), the needle hub including a front end side and a base end side (fig. 2), a flange 24 fixed to and extending 

    PNG
    media_image1.png
    502
    902
    media_image1.png
    Greyscale

Regarding claim 2, Kawamoto discloses that the pivot axis is adjacent to the axis of the needle hub (see fig. 2 above).
Regarding claim 7, Kawamoto discloses that the axle part is a spring which provides a resistive force that resists pivoting of the protector from the protecting to the unprotecting position (page 10, 3rd
Regarding claim 9, Kawamoto discloses a bracket 31 mounted on the needle hub, the pivoting axle 43 being arranged on the bracket (fig. 2).
Regarding claim 10, Kawamoto discloses a socket 31 mounted on the base end side of the enlarged diameter part and covering the large diameter part, the pivoting axle 43 being arranged on the bracket (fig. 2).

Regarding claim 19, Kawamoto discloses an injection device (fig. 1) comprising an intradermal needle (page 2, 3rd paragraph from bottom: “drug injection device 1 for intradermal injection”), and a syringe 1 attached to the intradermal needle in a detachable manner (fig. 1; page 2, 2nd paragraph from bottom), the intradermal needle including a tubular needle 5 having a  needle tip configured to puncture a living body, a needle hub 15 supporting the tubular needle and possessing a central axis through the needle hub (fig. 2), the needle hub including a front end side and a base end side (fig. 2), a flange 24 fixed to and extending outwardly from the needle hub so that the flange is an enlarged diameter part of the needle hub (fig. 2), the tubular needle projecting away from the needle hub on the front end side of the flange (fig. 2), a pivotable protector 40 that is pivotable about a pivot axis perpendicular to the central axis of the needle hub to pivot from an open position (fig. 2) in which the needle tip is exposed and uncovered by the protector, to a closed position in which the needle tip is covered by the protector (fig. 5), and the protector being pivotably mounted on an axle part 43 positioned on a base end side of the flange so that the protector pivots on the axle part about the pivot axis (figs. 3, 4).

Claim(s) 1-5, 8, 12, 13, 15, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bubenik et al (US 2016/0271337).
Regarding claim 1, Bubenik discloses a needle device.  The claim language “intradermal needle” is interpreted to be a functional limitation, i.e. a needle capable of accessing the intradermal space.  The needle of Bubenik has a length that is capable of accessing the intradermal space.  Bubenik further discloses a tubular needle 104 having a needle tip 186 configured to puncture a living body (fig. 1), a needle hub 106 supporting the needle and possessing a central axis, the needle hub including a front end side and a base end side (fig. 1 annotated below), a flange 162 fixed to an extending outwardly from the needle hub so that the flange is an enlarged diameter part of the hub (figs. 1, 5; page 1, para. 0019), the needle projecting away from the needle hub on the front end side of the flange (fig. 1), a pivotable protector 108 that is pivotable about a pivot axis perpendicular to the central axis of the needle hub to pivot from an open position int which the needle is exposed and uncovered (fig. 1 after removal of cap 188) to a closed position in which the needle tip is covered by the protector (fig. 8), and the protector being pivotably mounted on a axle part 164 positioned on the base end side of the flange so that the protector pivots on the axle part about the pivot axis (figs. 1, 5).

    PNG
    media_image2.png
    658
    1127
    media_image2.png
    Greyscale

Regarding claim 2, Bubenik discloses that the pivot axis is adjacent the axis of the needle hub (see fig. 1 above).
Regarding claim 3, Bubenik discloses that the axle part is a first axle part and includes a second axle part (fig. 5: first and second axle parts are sockets 142 on opposing sides of the hub), the protector including two arms 134 that each extend from a respective one of the first and second axle parts, and a lid 115 being supported by the two arms (fig. 2).
Regarding claim 4, Bubenik discloses that the distance between the two arms is smaller than the diameter of the enlarged diameter part (fig. 5: outer edge of sockets 142 are flush with the larger diameter part, arms 134 are received with sockets and therefore the distance between the arms is less than the diameter of the large diameter part).
Regarding claim 5, Bubenik discloses that he enlarged diameter part of the hub includes two sides positioned diametrically opposite from one another, the two sides each constituting a cutout side 146 that is cut out from the large diameter part (fig. 3: it is understood that the hub is symmetrical), each of the cut out sides extending in a direction of pivoting of the arms (fig. 3 annotated below).

    PNG
    media_image3.png
    680
    998
    media_image3.png
    Greyscale

Regarding claim 8, Bubenik discloses a lock mechanism 136 that fixes the protector in the closed position (page 1, para. 0009; fig. 9).
Regarding claim 12, Bubenik discloses that the protector includes a cut out part so that the protector encircles a portion of the needle hub (fig. 3: cutout is open wall between side 110 and side 112).
Regarding claim 13, Bubenik discloses that the axel part is a first axle part including a second axle part (sockets 142 located on either side of the hinge 164: fig. 5), the first and second parts projecting outwardly from the needle hub (fig. 5), the pivot axis passing through 
Regarding claim 15, Bubenik discloses that the flange includes an outer dimension parallel to the pivot axis that is less than the outer dimension of the flange perpendicular to the pivot axis (fig. 5).

Regarding claim 19, Bubenik discloses an injection device (page 4, para. 0062: “the assembly 100 is then ready to be used to inject medication”), comprising a needle.  The claim language “intradermal needle” is interpreted to be a functional limitation, i.e. a needle capable of accessing the intradermal space.  The needle of Bubenik has a length that is capable of accessing the intradermal space.  Bubenik further discloses a syringe (not shown) attached to the intradermal needle in a detachable manner (page 4, para. 0060), the tubular needle 104 having a needle tip 186 configured to puncture a living body (fig. 1), a needle hub 106 supporting the needle and possessing a central axis, the needle hub including a front end side and a base end side (fig. 1 annotated below), a flange 162 fixed to an extending outwardly from the needle hub so that the flange is an enlarged diameter part of the hub (figs. 1, 5; page 1, para. 0019), the needle projecting away from the needle hub on the front end side of the flange (fig. 1), a pivotable protector 108 that is pivotable about a pivot axis perpendicular to the central axis of the needle hub to pivot from an open position int which the needle is exposed and uncovered (fig. 1 after removal of cap 188) to a closed position in which the needle tip is covered by the protector (fig. 8), and the protector being pivotably mounted on an axle part 164 positioned on the base end side of the flange so that the protector pivots on the axle part about the pivot axis (figs. 1, 5).
Regarding claim 20, Bubenik discloses a projection 190 that engages a groove 197 to inhibit pivoting movement of the protector when the protector is in the closed position (fig. 7; page 7, para. 0072), the projection provided on the needle hub and the groove provided on the shield (fig. 7).

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachman et al (US 5,733,265).
Regarding claim 1, Bachman discloses a needle. The claim language “intradermal needle” is interpreted to be a functional limitation, i.e. a needle capable of accessing the intradermal space.  The needle of Bachman is capable of accessing the intradermal space.  Bachman further discloses a tubular needle 12  having a needle tip 17 configured to puncture a living body (fig. 1), a needle hub 20 supporting the needle and possessing a central axis, the needle hub including a front end side 14 and a base end side 22, a flange 20 fixed to an extending outwardly from the needle hub so that the flange is an enlarged diameter part of the hub (fig. 1), the needle projecting away from the needle hub on the front end side of the flange (fig. 1), a pivotable protector 32 that is pivotable about a pivot axis perpendicular to the central axis of the needle hub to pivot from an open position int which the needle is exposed and uncovered (fig. 3) to a closed position in which the needle tip is covered by the protector (fig. 2), and the protector being pivotably mounted on an axle part 64 positioned on the base end side of the flange so that the protector pivots on the axle part about the pivot axis (figs. 1,3).
Regarding claim 6, Bachman further discloses a restriction member (bump 83) that restricts pivoting of the protector when the protector is in the open position and in the closed position (col. 6, lines 21-29; fig. 14)


Claim(s) 1, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newby et al (US 6,298,541).
Regarding claim 1, Newby discloses a needle. The claim language “intradermal needle” is interpreted to be a functional limitation, i.e. a needle capable of accessing the intradermal space.  The needle of Newby is capable of accessing the intradermal space.  Newby further discloses a tubular needle 42/44 having a tip configured to puncture a living body, a needle hub 60 supporting the tubular needle including  front end (near threads 64) and a base end (near fins 82), a flange 68 fixed to the hub and extending outwardly therefrom so that the flange forms an enlarged diameter part of the hub (fig. 2), the tubular needle projecting away from the needle hub on the front end of the flange (fig. 2: needle part 42 extends away from the front end ), a pivotable protector 140that is pivotable about an axis perpendicular to the central axis of the needle hub to pivot from an open position (fig. 10) to a closed position (fig. 13), and the protector being pivotably mounted on an axle part  114 positioned on a base end side of the flange (figs. 2, 10) so that the protector pivots on the axle part about the pivot axis.
Regarding claim 10, Newby discloses a socket 90 mounted on the base end side of the enlarged diameter part and covering the large diameter part, and the axle being arranged on the socket (figs. 2, 10).
Regarding claim 11, Newby discloses that the socket has an outwardly facing sliding face over which the protector slides as the protector pivots (fig. 12), the sliding face includes a non-return mechanism 118 that blocks reverse pivoting of the protector from the closed position to the open position (fig. 2; col. 6, lines 11-15).

Claim(s) 1, 13, 14 are is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Bubenik et al (CN 103269740 A) [hereinafter Bubenik CN].  For ease of discussion, all citations below refer to English translation provided herewith.
Regarding claim 1, Bubenik CN discloses a needle device.  The claim language “intradermal needle” is interpreted to be a functional limitation, i.e. a needle capable of accessing the intradermal space.  The needle of Bubenik CN has a length that is capable of accessing the intradermal space.  Bubenik CN further discloses a tubular needle 104 having a needle tip 186 configured to puncture a living body (fig. 4), a needle hub 106 supporting the needle and possessing a central axis, the needle hub including a front end side and a base end side (fig.  43 annotated below), a flange 162 fixed to an extending outwardly from the needle hub so that the flange is an enlarged diameter part of the hub (fig.  3), the needle projecting away from the needle hub on the front end side of the flange (fig. 4), a pivotable protector 108 that is pivotable about a pivot axis perpendicular to the central axis of the needle hub to pivot from an open position int which the needle is exposed and uncovered (fig. 4 after removal of cap 188) to a closed position in which the needle tip is covered by the protector (fig. 1), and the protector being pivotably mounted on an axle part 164 positioned on the base end side of the flange so that the protector pivots on the axle part about the pivot axis (figs. 1, 3).

    PNG
    media_image4.png
    709
    708
    media_image4.png
    Greyscale

Regarding claim 13, Bubenik CN discloses a first axle part and a second axle part (sockets 142 on opposing sides of hub: fig. 2), the first and second axle parts projecting outwardly from the hub, the pivot axis passing through both the first and second axle parts (fig. 2), the protector 108 including two connector parts 132 that engage the axle parts.
Regarding claim 14, Bubenik CN discloses that the first and second axle parts have a non-circular outer shape, and each connection part engages the non-circular outer shape of the axle parts (para. 0028; figs. 17, 22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Iwase et al (US 2017/0197035).
Regarding claim 16, Kawamoto discloses an article comprising an intradermal needle (page 2, 3rd paragraph from bottom: “drug injection device 1 for intradermal injection”), comprising a tubular needle 5 having a  needle tip configured to puncture a living body, a needle hub 15 supporting the tubular needle and possessing a central axis through the needle hub (fig. 2), the needle hub including a front end side and a base end side (fig. 2), a flange 24 fixed to and extending outwardly from the needle hub so that the flange is an enlarged diameter part of the needle hub (fig. 2), the tubular needle projecting away from the needle hub on the front end side of the flange (fig. 2), a pivotable protector 40 that is pivotable about a pivot axis perpendicular to the central axis of the needle hub to pivot from an open position (fig. 2) in which the needle tip is exposed and uncovered by the protector, to a closed position in which the needle tip is covered by the protector (fig. 5), and the protector being pivotably mounted on an axle part 43 positioned on a base end side of the flange so that the protector pivots on the axle part about the pivot axis (figs. 3, 4).
Claim 16 differs from Kawamoto in calling for the article to be packaged, and for a container in which the intradermal needle is positioned.  Iwase teaches an intradermal needle having similar construction to that of Kawamoto, and further including a container 50 in which the needle is positioned, the container including a bottom face configured so that an inner diameter of the container is nearly equal to an outer diameter of the flange (fig. 4).  This allows the user to easily connect the needle assembly with the syringe assembly without handling the needle assembly itself which increases safety and maintains the sterility of the needle assembly (page 6, para. 0077). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawamoto to include the container as taught by Iwase so that the user can connect the syringe to the needle without handling the needle itself.  Claim 16 further calls for the intradermal needle being positioned with the protector in the open position.  It would have bene obvious to position the needle in the container with the protector in the open position because Kawamoto teaches that the protector is biased to the closed position by a spring and therefore, the protector in the closed position would require significant force to remove so that the user can perform the injection which is undesirable because Iwase teaches that the container ensures that the user does not have to manipulate the needle end of the device which prevents accidental sticks and contamination of the needle.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubenik in view of Krug (US 3,036,700).
Regarding claim 16, Bubenik discloses an article comprising a needle device.  The claim language “intradermal needle” is interpreted to be a functional limitation, i.e. a needle capable of accessing the intradermal space.  The needle of Bubenik has a length that is capable of accessing the intradermal space.  Bubenik further discloses a tubular needle 104 having a needle tip 186 configured to puncture a living body (fig. 1), a needle hub 106 supporting the needle and possessing a central axis, the needle hub including a front end side and a base end side (fig. 1 annotated below), a flange 162 fixed to an extending outwardly from the needle hub so that the flange is an enlarged diameter part of the hub (figs. 1, 5; page 1, para. 0019), the needle projecting away from the needle hub on the front end side of the flange (fig. 1), a pivotable protector 108 that is pivotable about a pivot axis perpendicular to the central axis of the needle hub to pivot from an open position int which the needle is exposed and uncovered (fig. 1 after removal of cap 188) to a closed position in which the needle tip is covered by the protector (fig. 8), and the protector being pivotably mounted on an axle part 164 positioned on the base end side of the flange so that the protector pivots on the axle part about the pivot axis (figs. 1, 5).
Claim 16 differs from Bubenik in calling for the article to be packaged, and for a container in which the intradermal needle is positioned.  Krug teaches a needle having a cap 19 similar to that of Bubenik and further include a container 25 in which is positioned the intradermal needle.  The container includes a bottom face 26 configured so that an inner 
Regarding claim 17, Bubenik discloses that the axle part is a first axle part and includes a second axle part (fig. 5: first and second axle parts are sockets 142 on opposing sides of the hub), the protector including two arms 134 that each extend from a respective one of the first and second axle parts, and a lid 115 being supported by the two arms (fig. 2).
Regarding claim 18, Bubenik discloses a projection 190 that engages a groove 197 to inhibit pivoting movement of the protector when the protector is in the closed position (fig. 7; page 7, para. 0072), the projection provided on the needle hub and the groove provided on the shield (fig. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: it is noted that for brevity, not every claim that could be rejected was rejected under each reference above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783